Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Quintos on 11/9/21.
Claim 1 (Currently Amended}: A liquid micrometer in which liquid suppled from
liquid supply means is injected from a discharge nozzle toward a work to measure a size of the
work, wherein the liquid micrometer comprises:
a liquid flow path which supplies the liquid from the liquid supply means to the discharge
nozzle:
a flow rate sensor provided in the liquid flow path:
a control valve provided in the liquid flow path between the liquid supply means and the
flow rate sensor,
a pressure sensor which measures pressure of the liquid injected from the discharge
nozzle;
a controller which controls the control valve such that a flow rate measured by the flow
rate sensor becomes equal to a set value and maintains the flow rate at the set value when the 
size of the work is calculated based on the measured pressure; 


a calculating section which calculates the size of the work from the pressure measured by
the pressure sensor in a state where the flow rate is maintained at the set value by the controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/13/2021